Case 2:20-cr-00703-VJ1 Document 4 Filed 12/30/19 Page 1 of 4

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

 

United States of America )
v. ) —
) Case No: \Q We
Eric Andrew BROOKS ) S 59 |
Maria LUCERO )
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of December 27, 2019 in the county of Dona Ana in the State and District of New Mexico,
the defendant violated 8 U.S.C. §1324(a)(1)(A)(v)(1)(Conspiracy to Violate 1324 - All subsections),
an offense described as follows:

 

engaged in a conspiracy to commit a violation of 8 USC 1324(a)(1)(a)(v)(1) Conspiracy to transport, knowing or in
reckless disregard of the fact that, ALIENS, had come to, entered, or remained in the United Sates in violation of law,
transport, or move or attempt to transport or move such aliens within the United States by means of transportation or
otherwise, in furtherance of such violation of law

This criminal complaint is based on these facts:
On December 27, 2019 at approximately 2050 hours, US Army personnel who were assigned to surveillance duties for the
Santa Teresa Border Patrol Station observed a group of approximately six persons approach the U.S,/Mexico International
Boundary near the BSI marker 286 (near Monument 12). The soldiers were equipped with a thermal imaging scope. The
group was observed approaching NM Highway 9 between MM 115 and 116. At approximately 2117 hours SZ-6
observed a crew cab pickup truck approach from the west and stop where the group was waiting. SZ-6 observed four
subject board the pickup truck. The other two had returned south to Mexico before the vehicle arrived. SZ-6 notified
Border Patrol Agents that the truck then proceeded east on NM Highway 9.

Continued on the attached sheet.

Lie

ObyptaMant Signature

Matthew Simpkins Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: December 30, 2019

 

 

ee Jifdge's signature

. VIDMAR
City and state: Las Cruces, N.M. STEPHAN M. IE JUDGE

Printed name and title

 

 
 

 

Case 2:20-cr-00703-VJ1 Document 4 Filed 12/30/19 Page 2 of 4

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V,
Eric Andrew BROOKS & Maria LUCERO

Continuation of Statement of Facts:
$Z-6 continued to maintain visual of the truck until losing sight near approximately MM 120. There were no other vehicles
in the area of this pickup truck.

At approximately 2120 hours United States Border Patrol Agent (BPA 1), who was positioned near MM 125, observed a
red in color Nissan Frontier pickup truck pass his location eastbound. The vehicle was travelling at a high rate of speed
and BPA 1 was unable to catch up. BPA 1 proceeded east on Highway 9 to keep visual of the vehicle while radioing
ahead to Border Patrol Agents who were conducting traffic check at the tactical checkpoint near MM 137.

At this time, BPA 2 proceeded west from the checkpoint in a marked Border Patrol sedan. BPA 2 positioned himself at
the intersection of Highway 9 and Dona Ana County Road A-8. At approximately 2129 hours BPA 2 observed the red
Nissan pass his location. BPA 2 was able to catch up to the vehicle and advised he would be attempting an immigration
stop on the red Nissan.

BPA 2 advised that the vehicle was failing to yield when he activating his emergency lights and siren, continuing east at a
high rate of speed. At this time BPA 3 and BPA 4, who were operating the checkpoint located on New Mexico Highway 9
near MM 137, prepared to deploy a Controlled Tire Deflation Device (CTDD). At approximately 2133 hours the red
Nissan passed through the checkpoint and drove over the CTDD. The Nissan continued to drive east not appearing to
slow. BPA 2 continued to pursue until approximately MM 142 when he was called to terminate the pursuit by a
Supervisory Border Patrol Agent (SBPA). The SBPA advised agents at the Santa Teresa Station, located on Highway 9
near MM 146, to watch for the approaching vehicle and to prepare to deploy another CTDD

Upon the red Nissan reaching the Border Patrol Station, BPA 5 deployed the second CTDD successfully. However the
vehicle continued east toward Pete Domenici Highway. When the vehicle reached Pete Domenici, Agents observed it
turn north. Agents were able to easily maintain visual of the Nissan as it travelled north due to the shower of sparks flying
from the front flat tire.

At this time BPA 6 has positioned himself at the intersection of Pete Domenici Highway and McNutt road in order to block
civilian traffic there. At approximately 2143 hours, BPA 6 saw the red Nissan approach McNutt road, continuing to throw a
bright shower of sparks. BPA 6 was able to follow the Nissan at a distance because of the sparks. The Nissan began to
slow significantly as it approached the intersection of I-10 and Artcraft. BPA 6 observed the Nissan turn north on North
Desert Blvd, BPA 6 also turned north on North Desert Blvd and eventually saw the vehicle had turned off the roadway
just past the intersection of North Desert Blvd and Enchanted Hills Drive and come to a stop. All the persons within the
vehicle bailed out and ran.

BPA 6 quickly apprehended one subject and identified himself as a Border Patrol Agent and questioned this individual as
to his citizenship. The male subject stated that he is a United States Citizen, then blurted out that he was only a
passenger in the Nissan. BPA 6 realized that this individual is almost certainly a principal smuggler and took him into
custody. This individual was identified as Eric Andrew BROOKS.

Shortly after BPA 4 arrived at the scene and began to follow footprints heading toward the Abundant Living Faith Center
 

Case 2:20-cr-00703-VJ1 Document 4 Filed 12/30/19 Page 3 of 4

and quickly located a single male subject hiding among the brush. BPA 4 identified himself as a Border Patrol Agent and
questioned this subject as to his citizenship. The subject claimed to be a citizen of Ecuador, not in possession of US
Immigration documents allowing him to be or remain in the United States. BPA 4 took this individual into custody.

After BPA 6 secured the subject BROOKS, BPA 6 began to follow additional footprints from the Nissan toward some
drainage culverts about 50 yards north of the Nissan. BPA 6 proceeded about 75 yards into the culvert and upon
reaching a smaller lateral culvert pipe noticed a single female subject within this pipe about 30 yards in. BPA 6 called to
the female subject and identified himself as a Border Patrol Agent and asked the female to state her citizenship. The
female identified as Maria LUCERO stated she is a United States Citizen. LUCERO continually stated that she had
jumped out of the truck and was hoping that "he" wouldn't find her. LUCERO did not appear to be fully coherent and as a
precaution LUCERO was transported to Las Palmas Medical Center for evaluation.

Meanwhile other Border Patrol Agents eventually located the remaining three subjects hiding in some brush. These three
were identified as citizens of Ecuador without US Immigration documents. All subject, with the exception of LUCERO,
were transported to the Santa Teresa Station

PRINCIPAL DRIVER STATEMENT (BROOKS):

BROOKS stated that he was contacted on Facebook by an unknown subject asking if he wanted to make some money by
picking up some people. BROOKS stated that he agreed and then contacted his friend, LUCERO, and asked her if he
could use her truck to pick up the people. BROOKS stated that he told her that he needed her truck because he had
agreed to pick up some people for some money to which she had no problem with.

BROOKS stated that on 12/27/2019, he met his friend LUCERO in Las Cruces, NM. BROOKS stated that the unknown
person which he had made arrangements with, instructed him to drive to New Mexico Highway 9, to a mile marker in the
low 100's and that he would need to pick up a group of people that had just crossed the border illegally. BROOKS stated
that he did as he was instructed and drove LUCERO's truck from Las Cruces towards Deming along with LUCERO who
was in the passenger seat. Once in Deming, BROOKS stated that he received further instructions from the unknown
person telling him to drive eastbound on NM Highway 9 and to look for the group of people he was going to pick up. When
asked what mile marker where the people going to be at, BROOKS stated he did not remember. BROOKS also stated he
does not recall the exact route which he used to travel from Las Cruces to New Mexico Highway 9 and claims that he
used the GPS application on his cellphone to guide him to the illegal alien's location.

BROOKS stated that after driving eastbound on New Mexico Highway 9 for some time, he observed a group of people on
the side of the highway and immediately knew they were the group of people that he was supposed to pick up. BROOKS
stated that he was aware that the people he picked up had crossed into the United States illegally. BROOKS stated he
pulled over along the highway and that he let the four illegal aliens into the back of the truck. BROOKS stated that he
then continued eastbound New Mexico Highway towards El Paso, TX because the unknown smuggler told him that there
were no checkpoints on the road.

BROOKS stated that while he was driving eastbound on Highway 9, he noticed a vehicle with lights and sirens attempting
to pull him over. BROOKS stated he did not want to pull over because he was worried and did not want to go to jail.
BROOKS stated that he kept driving and ignored the lights and sirens behind him. When asked why he went through the
Border Patrol Checkpoint on Highway 9, BROOKS stated that he was told that the checkpoint was closed. BROOKS
stated that he kept driving because he did not want to stop even after he noticed that one of the tires of the truck was flat.
BROOKS stated that he doesn't remember the exact route that he took while fleeing and that he just kept driving for a
while until he eventually decided to stop the truck. BROOKS stated that once he stopped the truck that he got out and ran
until he was eventually apprehended by Border Patrol.

BROOKS stated that this was his first time attempting to pick up illegal aliens whom had just crossed the border illegally.
BROOKS stated he was going to be paid for picking up the illegal aliens but he was not sure exactly how much.

BROOKS stated he was supposed to contact the unknown smuggler once he delivered the illegal aliens so they could
arrange his payment. BROOKS stated that he was supposed to transport the illegal aliens to Las Cruces but did not know
the exact location.

PRINCIPAL PASSENGER STATEMENT (LUCERO):

LUCERO claims that she became acquainted with BROOKS though him being married to her friend. LUCERO claims
that she was explaining her financial problems to BROOKS when he offered to pay her money if she would be willing to
 

Case 2:20-cr-00703-VJ1 Document 4 Filed 12/30/19 Page 4 of 4

use her truck to go pick up some people in an unknown location. LUCERO claims that she agreed but was not sure at the
time what she would have to do. LUCERO claims that in the evening on 12/27/2019, she picked up BROOKS somewhere
in Las Cruces. LUCERO claims that after driving a short distance, BROOKS told her that he needed to drive. LUCERO
claims that she pulled over and BROOKS began to drive her truck while she sat in the passenger seat.

LUCERO claims that they drove from Las Cruces towards Deming, she was not sure where they were going and that she
didn't ask any questions. LUCERO claims that BROOKS was using a GPS application on his phone to find his way.
LUCERO claims that after driving for a while and that the direction that they were driving, she was able to put one and one
together and had an idea of what they were going to be doing.

LUCERO claims that while driving along a highway, they saw a person standing off to the side of the road. LUCERO
claims that BROOKS immediately pulled over and observed that person along with three additional individuals who
emerged from the desert get into the back of the truck. LUCERO claims that at that moment, she realized the people that
they picked up were in the U.S. illegally based on how they were dressed and due to the fact that they were out in the
middle of nowhere. LUCERO claims that when the people got into the truck, she heard BROOKS tell them in Spanish to
get down and hide. LUCERO claims that they then continued driving eastbound on the highway towards El Paso, TX.

LUCERO claims that after driving on the highway for some time, she noticed lights and sirens approaching them from
behind. LUCERO claims that around this time she looked at BROOKS and he yelled out, "I'm not going to stop”.

LUCERO claims they continued driving down the highway with lights and sirens behind them but BROOKS ignored them.
LUCERO claims that she pleaded and told BROOKS several times to stop the truck and that he would not respond.
LUCERO claims that after driving for some time, she noticed sparks coming from the tire of her truck and began freaking
out worrying about her life. LUCERO claims that after driving for some time, BROOKS finally stopped the truck and
everyone got out and ran. LUCERO claims she also ran from the vehicle but was eventually apprehended by Border
Patrol.

LUCERO reiterated that she did not know exactly what they were going to do up until she witnessed the individuals come
out of the desert and get into the vehicle. LUCERO claims that BROOKS was going to pay her but did not know exactly
how much it was going to be.

DISPOSITIONS:

AUSA Alfred Perez was contacted and was presented the alien smuggling case. AUSA Perez approved criminal
prosecution under 8 USC 1324 Conspiracy to Transport on both BROOKS (driver) and LUCERO (passenger). BROOKS
and LUCERO will be remanded to the custody of the Otero County Prison Facility pending their initial hearing.

Continuation of Statutory Language:

ope pr

Signaturé. of Judicial Officer Signature ofémplainant

Simpkins, Matthew
Filing Agent
